The opinion of the court was delivered,
by Strong, J.
That the evidence introduced on the trial of the issue sent to the jury was not certified, is no sufficient reason why the court should not have entered a decree. The facts found, to wit, that the deed and the agreement mentioned in the complainant’s bill were not fraudulently obtained, were certified. It is true that the evidence is usually certified along with the verdict. This is done that the chancellor may know whether the verdict accords with the weight of the evidence, and that he may determine whether he ought to disregard the finding or send the issue to another jury. But where, as is generally the case in this state, the issue is tried before the same judge, who sits as chancellor, this reason for certifying the evidence does not exist. It is no valid objection therefore to the decree in this case, that the *498evidence was not returned with the verdict to the equity side of the court.
Nor is there any merit in the objection that the court refused to permit the complainant to withdraw his bill when the motion for a final decree was made. In a court of law the plaintiff may suffer a nonsuit at any time during the trial until the jury are ready to give in their verdict, and even then he might, were it not for our Act of Assembly. This is often a great hardship upon defendants. So it is the general rule in a court of chancery that a complainant may move to dismiss his own bill with costs, at any time before the decree, and it is a matter of course to permit him to dismiss it: Cummings v. Bennett, 8 Paige 79; 4 Milne & Craig 194, Curtis v. Lloyd; and even upon the hearing of the cause, if the court has merely directed an issue, the plaintiff may, before the trial of the issue, obtain an order to dismiss the bill with costs, because the directing of an issue is only to satisfy the conscience of the court preparatory to its giving judgment. But the rule is not so after the issue has been tried and determined for the defendant. The plaintiff cannot then move to dismiss, because the defendant is then entitled to have the cause set down for a hearing in order to obtain a formal dismissal of the bill so as to enrol it as a final judgment, and thereby make it pleadable: 2 Daniel’s Chan. Prac. 930; Carrington v. Holly, 1 Dickens 280. Such was the condition of the present case when the appellant moved to withdraw his bill. Not only had an answer been put in, but issues had been sent to a jury and verdicts had been returned in favour of the defendants, negativing all the important averments of the complainant’s bill. With these verdicts the court sitting in equity was not dissatisfied. It was only when about to pronounce a final decree that the motion was made to withdraw the bill. It was then too late. The authorities cited show that the motion could not then be allowed.
The other objections to the decree are but calling in question the justice of entering a final decree, the effect of which may be to prevent the complainants having the same question tried again in another tribunal. We do not perceive the injustice of such a course. There must be an end of controversy, and a plaintiff who has had a full opportunity to present his case in a tribunal competent to adjudicate upon it, and who has failed to establish aright, ought not to complain if judgment be given against him.
The decree of the Court of Common Pleas is
Affirmed.